DETAILED ACTION
Claims 1, 3-6, 8-11, and 13-15 are pending. Claim 2, 7, and 12 have been cancelled. Claims 1, 3, 6, 8, 11, and 13 are amended. Claims dated 12/28/2021 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to the claims: Applicant’s amendments have corrected the objections. The claim objections to claims 1, 3, 6, 8, 11, and 13 have been withdrawn. 

Regarding the rejections to the claims under 35 U.S.C. § 112(b): Applicant’s amendments have not corrected the rejections. The unclear limitation “occupy a shooting range of the camera” is still present in the claims and adding an additional limitation “the plurality of images are taken at all distances…” as currently in the claims does not further define and clarify what “occupy a shooting range of the camera” means. The 35 U.S.C. § 112(b) rejections of claims 3, 8, and 13 are maintained.

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Specifically:
Regarding claim 1, the applicant argues “Applicant submits that the Office does not cite that other references disclose, teach, or suggest any relating contents about following emphasized features of amended independent claim 1:
“determines if the obtained parameters meet a preset standard; and controls the drone to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard and fly at the displacement amount”. (page 8-9 of remarks)

Examiner respectfully disagrees with the applicant. At least p. 13 of the Non-Final rejection dated 11/09/2021 discloses that Abari, in view of Chang teaches these features. Specifically, Abari teaches: determines if the obtained parameters ([0048] image pixel locations) meet a preset standard ([0048] must meet a reprojection error of less than 1). 

Abari alone does not explicitly teach the feature “controls the drone to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard and fly at the displacement amount” as applicant has also noted in p. 9 of remarks. However, Abari, in view of Chang taught this feature as disclosed in at least p. 13 of the Non-Final rejection dated 11/09/2021.

Applicant states in Chang: “the target 110 can only be moved along predetermined tracks or paths (the guide structure 120), and needs to be connected to external motors for the moving power, all of these are totally different from a fly movement of a drone” (p. 9 of remarks).
“[I]n amended claim 1, controlling the drone to fly a displacement amount away from the camera and fly at the displacement amount are totally different from the target 110 can only be moved along predetermined tracks or paths and connected to external motors of Chang. Therefore, Chang fails to disclose, teach or suggest the above-emphasized feature of amended independent claim 1.”

Examiner respectfully disagrees with the applicant that in Chang, having the target 110 move along a predetermined path (as applicant states that Chang teaches in p. 9 of remarks) is totally different from a flight movement of a drone (emphasis added). Shown below in Examiner Fig. 1, Chang discloses that the target 110 can move along a predetermined path as per linear motion 118.



    PNG
    media_image1.png
    263
    422
    media_image1.png
    Greyscale

Examiner Fig. 1: Chang Fig. 1


    PNG
    media_image2.png
    238
    403
    media_image2.png
    Greyscale

Examiner Fig. 2: Abari Fig. 7 left and Applicant Drawings Fig. 1 right

In Examiner Fig. 2, Abari discloses a drone coupled to a target 102 that can fly in a predetermined path (dashed lines). Both Chang’s target 110 and Abari’s target 102 can move in a predetermined path, and it is well known in the art that a drone can fly backwards and forwards as in the linear motion taught by Chang. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 3, 8, and 13, the claims recite “the plurality of images are taken at all distances of the shooting range from the camera” (last limitation). Examiner has been unable to identify the corresponding description in the disclosure. At best, applicant’s specification [0029] (as filed) describes “the camera capturing multiple images at different positions” and Fig. 3 the drone flies in front of the camera. However, there is no indication that capturing multiple images at different positions refers to taking the plurality of images at all distances of the shooting range. Therefore, in view of the above, Examiner must conclude that the limitation “the plurality of images are taken at all distances of the shooting range from the camera” is not fully supported by the original disclosure.


Claims 3, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3, 8, and 13 it is not clear what “occupy a shooting range of the camera” means. The specification, as originally filed, also does not aid in providing additional details on what “occupy a shooting range of the camera” is besides reciting the claim language. Amended claims 3, 8, and 13 also do not clarify if the newly added limitation “the plurality of images are taken at all distances…” is “the plurality of images superimposed to occupy a shooting range of the cameras”. There is a lack of transition between the two limitations making it a run-on sentence, and for examination purposes the Examiner has considered them as separate limitations. Also, “all distances” is not defined and described in the specification (emphasis added) making the metes and bounds of the limitation unclear. For examination purposes, “occupy a shooting range of the camera” and “all distances” has been interpreted as the images being taken at different distances from the camera.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (US 20190204425 A1), in view of Chang et al. (US 8662676 B1) and herein after will be referred to as Abari and Chang, respectively.

Regarding claim 1, Abari teaches a camera calibration system (FIG. 7 illustrates an example drone with a calibration target) comprising: 
a server ([0066] The transportation management system 960 may provide instructions to the service vehicle 904, such as instructing the vehicle 904 or its driver where to drive to, when and how to prepare its calibration targets, the location and/or calibration needs of the autonomous vehicle 940, etc.); 
The examiner interprets that the transportation management system is a server; see cited paragraph [0066].
a camera communicatively coupled to the server (Fig. 7 sensor array 144; [0030] sensor array 144 includes optical cameras); 
5a drone communicatively coupled to the server (Fig. 7 drone 702); 
and an identification pattern coupled to the drone (Fig. 7 drone 702 is coupled to a calibration target); 
wherein the server: controls the drone to fly at a calibration distance ([0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to position and orientation information of the camera ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
and position information and a distance setting rule of the drone (Fig. 7 dashed lines show predetermined path; [0054] the pre-determined calibration path autonomously piloted by drone 702; [0054] As described above, the computing system may receive positioning information of calibration target 102 relative to AV 140 from drone 702, the service vehicle, or a transportation management system/fleet management system), 
The examiner interprets that the calibration path includes position information and a distance setting rule
wherein the drone flies in a plurality of positions at the 10calibration distance ([0054] drone flies in a predetermined path)
 	and flies in at least one plane (Fig. 7 spiral path is a single plane).
While Abari teaches that a calibration routine is conducted ([0054] the computing system of AV 140 may initiate a calibration routine, described above, in response to receiving the positioning information of calibration target 102) 
and controls the camera to acquire a plurality of images of the identification pattern ([0055] As described above, the determination the first sensor may need recalibration may be determined when a difference between images captured by two optical cameras exceeds a certain threshold beyond the calibration reference);
Abari does not explicitly teach: controls the camera to acquire at least one image of the identification pattern at each of the plurality of positions and obtains parameters of the camera by performing calibration on the camera according to the acquired plurality of images 
However, Abari does suggest but does not explicitly teach in a single embodiment wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtains parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0045] “this disclosure contemplates any suitable combination of any suitable components, devices, or systems carrying out any suitable steps of the method of FIG. 5” where it can be seen that Fig. 5 shows a flowchart of the method steps of the embodiment shown in Fig. 1) 
Abari explicitly discloses in the embodiment wherein the vehicle is on a platform wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtains parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0037] As platform 104 spins around and sensor array 144 collects images and LIDAR point clouds. The collected images and LIDAR point clouds are sent to the calibration software and the calibration software may use the data to solve for the extrinsic calibration parameters for both optical cameras and LIDAR of sensor array 144.)
It would have been obvious to a person of ordinary skill in the art to modify Abari’s embodiment that uses a drone to more explicitly disclose controlling the camera to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtains parameters of the camera by performing calibration on the camera according to the acquired plurality of images because doing so improves the flexibility of the system. 
Abari also teaches determines if the obtained parameters ([0048] image pixel locations) meet a preset standard ([0048] must meet a reprojection error of less than 1).
Abari does not explicitly teach: and controls the drone to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard.  
However, Chang teaches determines if the obtained parameters meet a preset standard (see Examiner note below);
and controls the a positioning platform to move a displacement amount away from the camera according to the distance setting rule (Fig. 1 linear motion 112; further supported by: col 3 ln 56-61 The linear motion 118 between the target 110 and the camera 102 allows for changes in pose during the calibration process. For example, the positioning platform 116 may be configured to move the target 110 towards or away or left or right relative to the camera 102 by actuating one or more motors).
when the parameters do not meet the preset standard and move at the displacement amount (see Examiner note below) 
Examiner Note: The examiner understands that the positioning platform moves when a pre-determined level of accuracy is not met (col 7 ln 49-55 At 614, a determination is made as to when a pre-determined level of accuracy is achieved. When at 614 the pre-determined level of accuracy is not achieved, the process continues to 618 where additional iterations of poses and images are acquired and used to generate and refine the calibration data.; supported by Fig. 6 step 618, 620, 622, and 614)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Abari to incorporate the teachings of Chang with the feature that moves the target (away and forward from the camera), allowing the target as taught by Abari to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard and fly at the displacement amount for the purpose of achieving a suitable of accuracy for calibration. 

Regarding claim 6, Abari teaches a camera calibration method comprising: 
obtaining position information and orientation information of a camera and position information of a drone ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
Examiner understands that for the AV to know the distance of the calibration targets, it must know the position of the drone as the calibration target is coupled to the drone.
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
the drone coupled to an identification pattern (Fig 7 drone 702 is coupled to a calibration target);
controlling the drone to fly in front of the camera at a calibration distance ([0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
and the position information and a distance setting rule of the drone (Fig. 7 dashed lines show predetermined path; [0054] the pre-determined calibration path autonomously piloted by drone 702; [0054] As described above, the computing system may receive positioning information of calibration target 102 relative to AV 140 from drone 702, the service vehicle, or a transportation management system/fleet management system), 
The examiner interprets that the calibration path includes position information and a distance setting rule
wherein the drone flies in a plurality of positions at the calibration distance ([0054] drone flies in a predetermined path)
and flies in at least one plane (Fig. 7 spiral path is a single plane); 
Abari does not explicitly teach: controlling the camera to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images 
However, Abari does suggest but does not explicitly teach in a single embodiment wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0045] “this disclosure contemplates any suitable combination of any suitable components, devices, or systems carrying out any suitable steps of the method of FIG. 5” where it can be seen that Fig. 5 shows a flowchart of the method steps of the embodiment shown in Fig. 1) 
Abari explicitly discloses in the embodiment wherein the vehicle is on a platform wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0037] As platform 104 spins around and sensor array 144 collects images and LIDAR point clouds. The collected images and LIDAR point clouds are sent to the calibration software and the calibration software may use the data to solve for the extrinsic calibration parameters for both optical cameras and LIDAR of sensor array 144.)
It would have been obvious to a person of ordinary skill in the art to modify Abari’s embodiment that uses a drone to more explicitly disclose controlling the camera to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images because doing so improves the flexibility of the system. 
Abari also teaches determining if the obtained parameters ([0048] image pixel locations) meet a preset standard ([0048] must meet a reprojection error of less than 1).
Abari does not explicitly teach: and controlling the drone to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard.  
However, Chang teaches determines if the obtained parameters meet a preset standard (see Examiner note below);
and controlling the a positioning platform to move a displacement amount away from the camera according to the distance setting rule (Fig. 1 linear motion 112; further supported by: col 3 ln 56-61 The linear motion 118 between the target 110 and the camera 102 allows for changes in pose during the calibration process. For example, the positioning platform 116 may be configured to move the target 110 towards or away or left or right relative to the camera 102 by actuating one or more motors).
when the parameters do not meet the preset standard and move at the displacement amount (see Examiner note below) 
Examiner Note: The examiner understands that the positioning platform moves when a pre-determined level of accuracy is not met (col 7 ln 49-55 At 614, a determination is made as to when a pre-determined level of accuracy is achieved. When at 614 the pre-determined level of accuracy is not achieved, the process continues to 618 where additional iterations of poses and images are acquired and used to generate and refine the calibration data.; supported by Fig. 6 step 618, 620, 622, and 614)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Abari to incorporate the teachings of Chang with the feature that moves the target (away and forward from the camera), allowing the target as taught by Abari to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard and fly at the displacement amount for the purpose of achieving a suitable of accuracy for calibration. 

Regarding claim 11, Abari teaches a non-transitory storage medium having stored thereon instructions that, when executed by a processor of a computing device, causes the processor to execute instructions of a camera calibration method (Fig. 10. computer system; [0077-0078] computer system 1000 includes a processor…processor 1002 includes hardware for executing instructions…) 
the method comprising: obtaining position information and orientation information of a camera and position information of a drone ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
Examiner understands that for the AV to know the distance of the calibration targets, it must know the position of the drone as the calibration target is coupled to the drone.
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
the drone coupled to an identification pattern (Fig 7 drone 702 is coupled to a calibration target);
controlling the drone to fly in front of the camera at a calibration distance ([0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera ([0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use)
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
The examiner interprets that a relative position to an object is an example of orientation as defined by dictionary.com
and the position information and a distance setting rule of the drone (Fig. 7 dashed lines show predetermined path; [0054] the pre-determined calibration path autonomously piloted by drone 702; [0054] As described above, the computing system may receive positioning information of calibration target 102 relative to AV 140 from drone 702, the service vehicle, or a transportation management system/fleet management system), 
The examiner interprets that the calibration path includes position information and a distance setting rule
wherein the drone flies in a plurality of positions at the calibration distance ([0054] drone flies in a predetermined path)
and flies in at least one plane (Fig. 7 spiral path is a single plane); 
Abari does not explicitly teach: controlling the camera to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images 
However, Abari does suggest but does not explicitly teach in a single embodiment wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0045] “this disclosure contemplates any suitable combination of any suitable components, devices, or systems carrying out any suitable steps of the method of FIG. 5” where it can be seen that Fig. 5 shows a flowchart of the method steps of the embodiment shown in Fig. 1) 
Abari explicitly discloses in the embodiment wherein the vehicle is on a platform wherein the camera is controlled to acquire a plurality of images of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images ([0037] As platform 104 spins around and sensor array 144 collects images and LIDAR point clouds. The collected images and LIDAR point clouds are sent to the calibration software and the calibration software may use the data to solve for the extrinsic calibration parameters for both optical cameras and LIDAR of sensor array 144.)
It would have been obvious to a person of ordinary skill in the art to modify Abari’s embodiment that uses a drone to more explicitly disclose controlling the camera to acquire at least one image of the identification pattern at each of the plurality of positions and obtaining parameters of the camera by performing calibration on the camera according to the acquired plurality of images because doing so improves the flexibility of the system. 
Abari also teaches determining if the obtained parameters ([0048] image pixel locations) meet a preset standard ([0048] must meet a reprojection error of less than 1).
Abari does not explicitly teach: and controlling the drone to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard.  
However, Chang teaches determines if the obtained parameters meet a preset standard (see Examiner note below);
and controlling the a positioning platform to move a displacement amount away from the camera according to the distance setting rule (Fig. 1 linear motion 112; further supported by: col 3 ln 56-61 The linear motion 118 between the target 110 and the camera 102 allows for changes in pose during the calibration process. For example, the positioning platform 116 may be configured to move the target 110 towards or away or left or right relative to the camera 102 by actuating one or more motors).
when the parameters do not meet the preset standard and move at the displacement amount (see Examiner note below) 
Examiner Note: The examiner understands that the positioning platform moves when a pre-determined level of accuracy is not met (col 7 ln 49-55 At 614, a determination is made as to when a pre-determined level of accuracy is achieved. When at 614 the pre-determined level of accuracy is not achieved, the process continues to 618 where additional iterations of poses and images are acquired and used to generate and refine the calibration data.; supported by Fig. 6 step 618, 620, 622, and 614)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Abari to incorporate the teachings of Chang with the feature that moves the target (away and forward from the camera), allowing the target as taught by Abari to fly a displacement amount away from the camera according to the distance setting rule when the parameters do not meet the preset standard and fly at the displacement amount for the purpose of achieving a suitable of accuracy for calibration. 

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abari, in view of Chang, in further view of Wong et al. (US 20170201744 A1) and herein after will be referred to as Wong. 
Regarding claim 3, Abari, as modified (see rejection of claim 1), teaches the camera calibration system of claim 1.
Abari also teaches the plurality of images are taken at all distances of the shooting range from the camera (Fig. 7 drone predetermined path; [0030] Optical cameras may include an image sensor that is configured to capture individual photo images or a series of images as a video.)
In, Abari, Examiner interprets that the camera “captures a series of images as videos as the target 102 flies along the predetermined path” corresponds to “taken at all distances of the shooting range”.
Abari, as modified, does not teach wherein: the identification patterns in the plurality of images are superimposed to occupy a shooting range of the camera.
However, Wong teaches wherein: the identification patterns in the plurality of images are superimposed to occupy a shooting range of the camera ([0007] “an image capturing device operative to capture two or more pictures of a calibration pattern which is focused through the lens module to produce at least two pictures of the calibration pattern captured at different distances, the at least two pictures being superimposed onto a calibration image; and a processor for analyzing the pictures of the calibration pattern that are superimposed onto the calibration image for determining an alignment between the lens module and the image sensor”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Abari to incorporate Wong to include wherein: the identification patterns in the plurality of images are superimposed to occupy a shooting range of the camera because doing so aids in camera calibration by comparing the plurality of captured images to the calibration pattern.

Regarding claim 8, Abari, as modified, teaches the camera calibration method of claim 6.
Abari also teaches the plurality of images are taken at all distances of the shooting range from the camera (Fig. 7 drone predetermined path; [0030] Optical cameras may include an image sensor that is configured to capture individual photo images or a series of images as a video.)
In, Abari, Examiner interprets that the camera “captures a series of images as videos as the target 102 flies along the predetermined path” corresponds to “taken at all distances of the shooting range”.
Abari, as modified, does not teach wherein: the identification patterns in the plurality of images are superimposed to occupy a shooting range of the camera.  
However, Wong teaches wherein: the identification patterns in the plurality of images are superimposed to occupy a shooting range of the camera ([0007] “an image capturing device operative to capture two or more pictures of a calibration pattern which is focused through the lens module to produce at least two pictures of the calibration pattern captured at different distances, the at least two pictures being superimposed onto a calibration image; and a processor for analyzing the pictures of the calibration pattern that are superimposed onto the calibration image for determining an alignment between the lens module and the image sensor”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Abari to incorporate Wong to include wherein: the identification patterns in the plurality of images are superimposed to occupy a shooting range of the camera because doing so aids in camera calibration by comparing the plurality of captured images to the calibration pattern.

Regarding claim 13, Abari, as modified, teaches the non-transitory storage medium of claim 11.
Abari also teaches the plurality of images are taken at all distances of the shooting range from the camera (Fig. 7 drone predetermined path; [0030] Optical cameras may include an image sensor that is configured to capture individual photo images or a series of images as a video.)
In, Abari, Examiner interprets that the camera “captures a series of images as videos as the target 102 flies along the predetermined path” corresponds to “taken at all distances of the shooting range”.
Abari, as modified, does not teach wherein: the identification patterns in the plurality of images are superimposed to occupy a shooting range of the camera.  
However, Wong teaches wherein: the identification patterns in the plurality of images are superimposed to occupy a shooting range of the camera ([0007] “an image capturing device operative to capture two or more pictures of a calibration pattern which is focused through the lens module to produce at least two pictures of the calibration pattern captured at different distances, the at least two pictures being superimposed onto a calibration image; and a processor for analyzing the pictures of the calibration pattern that are superimposed onto the calibration image for determining an alignment between the lens module and the image sensor”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Abari to incorporate Wong to include wherein: the identification patterns in the plurality of images are superimposed to occupy a shooting range of the camera because doing so aids in camera calibration by comparing the plurality of captured images to the calibration pattern.

Claims 4-5, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abari, in view of Chang, in further view of Rybski (US 20160245899 A1).

Regarding claim 4, Abari, as modified, teaches the camera calibration system of claim 1.
Abari, as modified does not explicitly teach wherein:  5the drone is controlled to fly in multiple planes and in multiple angles.  
However, Rybski teaches wherein:  the drone is controlled to fly in multiple planes and in multiple angles (Fig. 2, the UAV with a calibration target coupled flies in a predetermined path 34 in multiple planes (moving down and left/right) and in multiple angles (see Fig. 2 predetermined path 34 has multiple different angles/curves)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Abari to incorporate Rybski to include wherein:  the drone is controlled to fly in multiple planes and in multiple angles. Because doing so “allows the target to move along the entire field of view of some areas of the field of view multiple times” (Rybski [0018]).

Regarding claim 5, Abari, as modified teaches the camera calibration system of claim 4, wherein: the server plans a flight path of the drone according to a preset rule (Abari [0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera and the position information of the drone (Abari [0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use);
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
10the preset rule defines a direction, a sequence, and a distance in which the drone flies in each plane (Abari [0038] predetermined path).  

Regarding claim 9, Abari, as modified, teaches the camera calibration method of claim 6.
Abari, as modified does not explicitly teach wherein:  5the drone is controlled to fly in multiple planes and in multiple angles.  
However, Rybski teaches wherein:  the drone is controlled to fly in multiple planes and in multiple angles (Fig. 2, the UAV with a calibration target coupled flies in a predetermined path 34 in multiple planes (moving down and left/right) and in multiple angles (see Fig. 2 predetermined path 34 has multiple different angles/curves)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Abari to incorporate Rybski to include wherein:  the drone is controlled to fly in multiple planes and in multiple angles. Because doing so “allows the target to move along the entire field of view of some areas of the field of view multiple times” (Rybski [0018]).

Regarding claim 10, Abari, as modified teaches the camera calibration method of claim 9, wherein: the server plans a flight path of the drone according to a preset rule (Abari [0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera and the position information of the drone (Abari [0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use);
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
10the preset rule defines a direction, a sequence, and a distance in which the drone flies in each plane (Abari [0038] predetermined path).  

Regarding claim 14, Abari, as modified, teaches the non-transitory storage medium of claim 11.
Abari, as modified does not explicitly teach wherein:  5the drone is controlled to fly in multiple planes and in multiple angles.  
However, Rybski teaches wherein:  the drone is controlled to fly in multiple planes and in multiple angles (Fig. 2, the UAV with a calibration target coupled flies in a predetermined path 34 in multiple planes (moving down and left/right) and in multiple angles (see Fig. 2 predetermined path 34 has multiple different angles/curves)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Abari to incorporate Rybski to include wherein:  the drone is controlled to fly in multiple planes and in multiple angles. Because doing so “allows the target to move along the entire field of view of some areas of the field of view multiple times” (Rybski [0018]).

Regarding claim 15, Abari, as modified teaches the non-transitory storage medium of claim 14, wherein: the server plans a flight path of the drone according to a preset rule (Abari [0054] drone 702 may be autonomously piloted to the location of AV 140 from the location of a service facility to fly the pre-determined path about AV 140 during calibration of the sensors of sensor array)
according to the position and orientation information of the camera and the position information of the drone (Abari [0038] AVs 140 may use the information of its orientation and distance from calibration targets 102 to initiate a calibration routine; supported by [0051] AV 140 may initiate a sensor calibration routine to calibrate the sensors of sensor array 144 in response to receiving the data that calibration target 102 is ready for use);
As supported by [0051] the examiner understands that the calibration routine only occurs when the drone (calibration target) is positioned and oriented in a suitable manner with the cameras.
10the preset rule defines a direction, a sequence, and a distance in which the drone flies in each plane (Abari [0038] predetermined path).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9986233 B1, Curlander et al., discloses camera calibration using fixed calibration targets
US 10397495 B1, Graber et al., discloses a camera that is calibrated by a mobile sensor calibration structure
US 10853942 B1, Boyd et al, discloses camera calibration in a mobile environment
US 20170221226 A1, Shen et al., discloses camera calibration techniques using well-known patterns (i.e. checkerboard calibration target).
US 20160105649 A1, Pettegrew et al., discloses a camera (PVIS), a drone, and camera calibration using the drone.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661